OPINION — AG — **** PURCHASE OR REPAIR EXPENSES OF RADIO EQUIPMENT IMPROPER EXPENDITURE FROM COURT FUND **** THE PURCHASE, INSTALLATION AND REPAIR OF A POLICE RADIO OR ANY OTHER RADIO EQUIPMENT FOR THE ASSOCIATE DISTRICT JUDGE'S OR PROBATION OFFICER'S AUTOMOBILE IS AN IMPROPER EXPENDITURE FROM A COURT FUND. IT WOULD HAVE BEEN IMPROPER EXPENDITURE FOR RADIO EQUIPMENT TO BE PURCHASED FOR AN ASSOCIATE DISTRICT JUDGE OR PROBATION OFFICER PRIOR TO JANUARY 1, 1972, FROM UNAPPROPRIATED SURPLUS COURT FUNDS PURSUANT TO 20 Ohio St. 1970 Supp., 1309 [20-1309] AND 62 Ohio St. 1961 338 [62-338] WHICH HAVE BEEN SINCE BEEN REPEALED. CITE: 20 Ohio St. 1971 1301 [20-1301], 20 Ohio St. 1971 1304 [20-1304], 19 Ohio St. 1970 Supp. 771-778, [19-771], [19-778]. 20 Ohio St. 1961 1309 [20-1309] (STEVEN E. MOORE)